Affirmed and Opinion filed October 23, 2003








Affirmed and Opinion filed October 23, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00563-CR
____________
 
ANNASTASIA LEIGH TONDEE,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 185th District
Court
Harris County, Texas
Trial Court Cause No.
894,691
 

 
M E M O R A N D U M  
O P I N I O N
Appellant entered a plea of no contest to the offense of
injury to a child and on September 12, 2002, the trial court entered an order
deferring adjudication and placing appellant on 10 years of community
supervision.  On Octob29, 2002, the State
filed a motion to adjudicate.  On April
4, 2003, the trial court sentenced appellant to confinement for 25 years in the
Institutional Division of the Texas Department of Criminal Justice.  Appellant filed a pro se notice of appeal.




Appellant=s appointed counsel filed a brief in which she concludes the
appeal is wholly frivolous and without merit. 
The brief meets the requirements of Anders v. California, 386
U.S. 738, 87 S.Ct. 1396, 18 L. Ed. 2d 493 (1967), by
presenting a professional evaluation of the record demonstrating why there are
no arguable grounds to be advanced.  See
High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and file a pro se response.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim.
App. 1991).  As of this date, no pro se
response has been filed.
We have carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit. 
Further, we find no reversible error in the record.  A discussion of the brief would add nothing
to the jurisprudence of the state.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed October 23, 2003.
Panel consists of Justices Yates,
Hudson, and Fowler. 
Do Not Publish C Tex. R.
App. P. 47.2(b).